                Case 09-10982-LSS              Doc 2187         Filed 01/31/19        Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   : Chapter 7
                                                         : Case No. 09-10982 (LSS)
IH 1, Inc., et al.. 1                                    : (Jointly Administered)
                                                         :
                  Debtors.                               : Hearing Date: February 21, 2019 at 10:00 a.m.
                                                           Objection Deadline: February 14, 2019 at 4:00 p.m.
                                                         :

                  MOTION OF CHAPTER 7 TRUSTEE FOR ORDER
                APPROVING SETTLEMENT STIPULATION WITH THE
         TRAVELERS INDEMNITY COMPANY AND CERTAIN OF ITS PROPERTY
            CASUALTY AFFILIATES PROVIDING FOR (i) RESOLUTION AND
            PAYMENT OF THE TRAVELERS CLAIM, (ii) PAYMENT TO THE
              ESTATE OF CERTAIN FUNDS, AND (iii) MODIFICATION OF
            THE AUTOMATIC STAY PURSUANT TO FED. R. BANKR. P. 9019

          George L. Miller, the Chapter 7 Trustee (the “Trustee”) for the estates of the above-

captioned debtors (the “Debtors”), files this Motion pursuant to Rule 9019(a) of the Federal

Rules of Bankruptcy Procedure and Section 105(a) of Title 11 of the United States Code, seeking

an order approving the settlement stipulation (the “Stipulation”) by and between the Trustee and

the Travelers Indemnity Company and Certain of Its Property Casualty Affiliates (collectively,

“Travelers”) (collectively, the Trustee and Travelers are referred to herein as the “Parties”),

authorizing the Trustee to take any and all actions as may be necessary and appropriate to

implement the provisions of the Stipulation. In support of the Motion, the Trustee avers the

following:

                                      JURISDICTION AND VENUE

          1.      This Court has jurisdiction over the subject matter of the Motion pursuant to 28

U.S.C. §§ 157 and 1334, and venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The

Trustee has standing to request the relief stated in the Motion. The statutory predicates for the
1
  The Debtors in these chapter 7 cases along with the last four digits of each Debtor’s federal tax identification
number are: (i) IH 1, Inc. f/k/a Indalex Holdings Finance, Inc. (0880) (“Indalex Finance”); (ii) IH 3, Inc. f/k/a
Indalex Holding Corp. (0715) (“Indalex Holdings”); (iii) IH 2, Inc. f/k/a Indalex Inc. (7362) (“Indalex Inc.”); (iv) IH
4, Inc. f/k/a Caradon Lebanon, Inc. (1208) (“Caradon”); and (v) IH 5, Inc. f/k/a Dolton Aluminum Company, Inc.
(2781) (“Dolton”).

120466360_4
              Case 09-10982-LSS       Doc 2187      Filed 01/31/19    Page 2 of 8


relief sought herein are Section 105 of the Bankruptcy Code and Rule 9019(a) of the Bankruptcy

Rules.


                                       BACKGROUND

         2.    On or about March 20, 2009, the Debtors filed voluntary petitions for relief under

Chapter 11 of the Bankruptcy Code. Pursuant to this Court’s Order dated March 23, 2009, the

Debtors’ bankruptcy cases are being jointly administered.


         3.    On September 21, 2009, the Official Committee of Unsecured Creditors filed a

Motion to Convert the Debtors’ bankruptcy cases to Chapter 7 (the “Motion to Convert”). The

Motion to Convert was supported by U.S. Bank in its capacity as Indenture Trustee. On October

14, 2009, the Debtors filed an Agreed Order converting the Debtors’ cases to Chapter 7.


         4.    On October 14, 2009, the Court entered an Order (D.I. 702) converting these

cases to Chapter 7, effective as of October 30, 2009 at 4:00 p.m. (EST). On October 30, 2009,

the United States Trustee appointed George L. Miller as Chapter 7 Trustee.


                                    The Travelers Policies

         5.    Travelers issued certain workers’ compensation, automobile and general liability

insurance policies to certain of the Debtors in the period from October 1, 2009 to August 1, 2009

(the “Policies”), as well as certain corresponding payment agreements (each an “Agreement,”

and together with the Policies, the “Insurance Program”), that prescribe, among other things, the

payment of premium and reimbursement obligations.


         6.    The Policies were backed by (a) a letter of credit issued by JP Morgan Chase

Bank, N.A. (“JP Morgan Chase”) in the amount of $6.6 million (the “Letter of Credit”) and (b)




                                               2
120466360_4
              Case 09-10982-LSS          Doc 2187     Filed 01/31/19   Page 3 of 8


$274,000 in cash deposits (the “Cash Deposit”). The Letter of Credit and Cash Deposit are

collectively referred to as the “Collateral.”


        7.     Travelers drew on the Letter of Credit, and currently holds (i) approximately

$2,313,515.20 in Letter of Credit proceeds, and (ii) $274,000 from the Cash Deposit (collectively

the “Remaining Collateral”).


                                       The Travelers Claim

        8.     On or about April 9, 2010, Travelers filed Proof of Claim No. 1161 (the “Claim”),

asserting both a secured claim in the amount of $274,000, and an unliquidated claim.


        9.     In the course of his administration of the Debtors’ estates, the Trustee has

reviewed the Claim, as well as the facts and circumstances giving rise thereto. Following such

review and analysis of the Claim, and upon consideration of potential arguments and objections

that may be interposed in opposition to the Claim (the “Objections”), the Trustee contacted

Travelers in an effort to resolve informally such Objections.


        10.    Travelers asserts that, pursuant to the Terms of the Letter of Credit and/or

otherwise consistent with Travelers’ business practices, any excess Letter of Credit proceeds

would be returnable to JP Morgan Chase.           The Trustee avers that JP Morgan would be

responsible to pay the proceeds of the Letter of Credit to the Trustee as the Debtors’ obligations

to JP Morgan have been indefeasibly paid in full.


        11.    JP Morgan Chase has executed a letter acknowledging that its claim has been

satisfied in full, and Travelers therefore seeks to remit certain funds to the Trustee and the

estates, subject to the terms and conditions of the Stipulation.




                                                  3
120466360_4
                 Case 09-10982-LSS               Doc 2187         Filed 01/31/19         Page 4 of 8


         12.      The Stipulation is subject to the approval of the Bankruptcy Court.


                                             RELIEF REQUESTED

         13.      By this Motion, the Trustee seeks an order of this Court (a) approving the

Stipulation, which is attached hereto as Exhibit A and incorporated herein by reference; (b)

authorizing the Trustee to take any and all actions as may be necessary and appropriate to

implement the terms and provisions of the Stipulation; and (c) providing that the Bankruptcy

Court retain jurisdiction to enforce the Stipulation.


                                              THE SETTLEMENT

         14.      The complete terms and conditions of the settlement are more fully set forth in the

Stipulation. The Stipulation provides generally for the following2:


                  (a)       Upon the occurrence of the Stipulation Effective Date, Travelers shall be

entitled to indefeasibly pay the Claim in the amount of $1,437,515.20 from the Remaining

Collateral as follows: (i) $274,000 from the Cash Deposit and (ii) $1,163,515.20 from the

proceeds of the Letter of Credit. Such payments shall be in full satisfaction of the Claim, and

such proceeds shall not be subject to setoff, recoupment, turnover, mitigation, or other defense.

                  (b)       The automatic stay provided under 11 U.S.C. § 362 shall be modified,

annulled and/or terminated to the extent necessary to allow Travelers to pay the Claim as set

forth in subparagraph (a) above.

                  (c)       The Claim and any other claims which Travelers has or may have against

any of the Debtors, their estates or the Trustee shall be deemed fully satisfied by payment on the

allowed secured Claim in the amount of $1,437, 515.20 under the terms of the Stipulation.


2
  In the event the description of the Stipulation set forth herein differs from the terms of the Stipulation, the terms of
the Stipulation shall control.


                                                            4
120466360_4
              Case 09-10982-LSS          Doc 2187    Filed 01/31/19     Page 5 of 8


               (d)     Within ten (10) days of the Approval Date, Travelers shall turn over the

sum of $1,150,000 from the Remaining Collateral, which sum constitutes proceeds from the

Letter of Credit, by wire transfer to the Trustee in accordance with wire instructions which shall

be provided in writing by the Trustee on or before the Approval Date.

               (e)     Travelers and the Trustee shall have certain continuing obligations as set

forth more fully in the Stipulation.

               (f)     The Stipulation provides for certain releases among the Parties, the terms

of which are set forth in the Stipulation.

                              BASIS FOR RELIEF REQUESTED

        15.    This Court has the authority to grant the relief requested in this Motion pursuant

to Section 105 of the Bankruptcy Code and Rule 9019(a) of the Bankruptcy Rules. Bankruptcy

Code Section 105(a) provides that “[t]he court may issue any order . . . that is necessary or

appropriate to carry out the provisions of this title.” Rule 9019 of the Bankruptcy Rules grants

the Court authority to approve settlements of claims and controversies after notice and a hearing.

Under this authority, the Third Circuit has emphasized that, “to minimize litigation and expedite

the administration of a bankruptcy estate, ‘[compromises] are favored in bankruptcy.’” Myers v.

Martin (In re Martin), 91 F. 3d 389, 393 (3d Cir. 1996) (quoting 9 Collier on Bankruptcy ¶

9019.03[l] (15th ed. 1993)). In addition, this District has recognized that the approval of a

proposed compromise and settlement is committed to the sound discretion of the bankruptcy

court. See In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997).


        16.    Before approving a settlement under Rule 9019(a) of the Bankruptcy Rules, a

court must determine whether “the compromise is fair, reasonable, and in the interests of the

estate.” In re Marvel Entm’t Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting Louise’s,

211 B.R. at 801). To reach such a determination, the court must assess the value of the claim

                                                5
120466360_4
                Case 09-10982-LSS            Doc 2187       Filed 01/31/19   Page 6 of 8


that is being settled and balance it against the value to the estate of the approval of the

settlement. Martin, 91 F.3d at 393. In striking this balance, the court should consider the

following factors:


              (a)     The probability of success in the litigation;

              (b)     The complexity, expense and likely duration of the litigation;

              (c)     The possibilities of collecting on any judgment which might be obtained;

              (d)     All other factors relevant to making a full and fair assessment of the wisdom of

                      the proposed compromise; and

              (e)     Whether the proposed compromise is fair and equitable to the debtors, their

                      creditors, and other parties in interest.

Protective Comm. For Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.

414, 424-25 (1968); see also Martin, 91 F.3d at 393. Fundamental to the process of evaluating

proposed settlements is “the need to compare the terms of the compromise with the likely

rewards of litigation.” TMT Trailer Ferry, 390 U.S. at 425. The TMT rule does not require the

court to hold a full evidentiary hearing before a compromise can be approved, but rather the

court’s obligation is “to canvas the issues and see whether the settlement ‘falls below the lowest

point in a range of reasonableness.’” 10 Collier on Bankruptcy, ¶ 9019.2, 9019-4 (15th ed.),

quoting In re Drexel Lambert Group, Inc., 134 B.R. 493 (Bankr. S.D.N.Y. 1991); see also

Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983).

        17.         The Trustee believes that the proposed settlement reflected in the Stipulation

reflects a fair and reasonable compromise.




                                                       6
120466360_4
              Case 09-10982-LSS          Doc 2187    Filed 01/31/19     Page 7 of 8


        18.    In the absence of a settlement, the Trustee expects that the Trustee and Travelers

would litigate the Objections and that proceedings regarding an estimation of the Claim may be

required.


        19.    The Trustee believes that the Stipulation is in the best interest of the bankruptcy

estates and creditors generally because the settlement will fix the amount of the Claim without

the expenditure of further legal fees.


        20.    The Stipulation is also in the best interest of the bankruptcy estates because the

settlement will result in payment of the Claim and receipt by the estate of the sum of $1,150,000

from the Remaining Collateral.


        21.    The Trustee respectfully submits that all of the foregoing factors reflect that the

Stipulation is a fair and equitable settlement, which meets or exceeds the required range of

reasonableness and should be approved by this Bankruptcy Court as being in the best interest of

the Bankruptcy Estates and the Debtors’ creditors.


                                            NOTICE

        22.    Notice of this Motion has been given to the following parties (the “9019 Limited

Notice Parties”): (a) the Office of the United States Trustee for the District of Delaware; (b) the

thirty largest unsecured creditors, as identified at the commencement of the bankruptcy cases; (c)

counsel for Travelers; (d) counsel for JP Morgan Chase and (e) those parties that have requested

notice pursuant to Federal Rule of Bankruptcy Procedure 2002. The Trustee will file a Motion to

Limit Notice requesting that notice be limited to the 9019 Limited Notice Parties.


        WHEREFORE, the Trustee respectfully requests that the Bankruptcy Court enter an

order in the form attached hereto approving the Stipulation, authorizing the Trustee to take any

                                                7
120466360_4
               Case 09-10982-LSS   Doc 2187     Filed 01/31/19    Page 8 of 8


and all actions necessary or appropriate to implement the terms and provisions of the

Stipulation, and providing that the Bankruptcy Court retain jurisdiction to enforce the

Stipulation.


Date: January 31, 2019                        /s/ Peter C. Hughes
                                              Peter C. Hughes, Esquire (#4180)
                                              Dilworth Paxson LLP
                                              One Customs House – Suite 500
                                              704 King Street
                                              Wilmington, DE 19801
                                              (302) 571-9800
                                              (302) 655-1480 (fax)

                                                     and

                                              Peter C. Hughes, Esquire
                                              Dilworth Paxson LLP
                                              1500 Market Street, Suite 3500E
                                              Philadelphia, PA 19102
                                              (215) 575-7000
                                              (215) 575-7200 (fax)

                                              Counsel to the Chapter 7 Trustee




                                          8
120466360_4
